UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



MARK ELLIOTT FREEMAN,

       Plaintiff,


                       v.                                 Civil Action No. 11-1046 (JEB)


HUGO CHARVIS, et al.,

       Defendants.




                                 MEMORANDUM OPINION

       On or around June 6, 2011, Plaintiff Mark Freeman filed an incomprehensible Complaint

naming scores of Defendants and mentioning everything from his New Jersey high school

records to his decision to decline matching funds when running for President of the United States

to a settlement conference in the Virgin Islands. Defendant Brit Bryant filed a Motion to

Dismiss on July 14, 2011, and the Court that same day directed Plaintiff to respond by August

18, 2011, or face the risk that the case would be dismissed. Plaintiff has yet to respond to

Bryant’s Motion.

       Although Defendant raises many compelling arguments as to the deficiency of Plaintiff’s

Complaint, the Court need not address them. Instead, the Court will, by separate Order this day,

find that Plaintiff has conceded the Motion under LCvR 7(b), thereby resulting in dismissal.


                                                             /s/ James E. Boasberg
                                                             JAMES E. BOASBERG
                                                             United States District Judge
       Date: August 25, 2011